Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on February 8, 2021 is not fully responsive to the Office action mailed on September 21, 2020 because it presents only claims drawn to a non-elected invention(s) (MPEP § 821.03). In the reply filed on April 24, 2020, Applicant elected species B shown in Fig. 15. The claims presented in the proposed amendment are not readable on the elected species because the amended claim 1 recites "a controller configured to ... control operation of the second driving motor after a lapse of a reference time from when the second driving motor is stopped", and thus, the amended claim 1 is drawn to the non-elected species A. 
Applicant argues that Figure 15 shows "Stop Operation of Second Drum" at 1360, a time elapsed at 1380, and "Resume Operation of Second Drum" at 1390, and that the Notice has not demonstrated that amended Claim 1 is mutually exclusive with the operations shown in Figure 15 (p. 16 of Applicant’s Remark filed on February 8, 2021). Examiner respectfully disagrees with Applicant. “Time” variable  in block 1380 on Fig. 15 is “time elapsed after decrease in  first driving current is equal or greater than second reference time”, and not “time lapsed from when the second driving motor is stopped”, as recited in amended claim 1. These two time variables are not the same variable, they measure different times and are mutually exclusive, e.g. after the operation of the second drum is stopped in block 1360, the block 1370 comprises 

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711